DETAILED ACTION
1.	This action is responsive to the following communication: Non-provisional Application filed on February 5, 2021, Replacement Drawings filed on February 23, 2021, and an Information Disclosure Statement filed on April 8, 2021.  This action is made non-final.
2.	Claims 1-12 are pending in the case; Claim 1 is independent claim.
3.	The present application is being examined under the pre-AIA  first to invent provisions. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,949,064 (hereinafter ‘064).  Although the claims at issue are not identical, they are not patentably distinct from each other because instant independent Claim 1 corresponds to Claim 1 of ‘064 – instant Claim 1 recites a system for control of electronic consumer device … .  
For example, with respect to the “controlling device” of instant Claim 1, Claim 1 of ‘064 recites “a first receiver for receiving communications via use of a wireless communication channel from a portable device having installed thereon a remote control application that is operable to provide to a display of the portable device a plurality of portable device input elements” and “a button information … that has been selected by a user of the portable device as received from the portable device via use of the first receiver” while instant Claim 1 recites “a controlling device comprising a plurality of input elements,  a first wireless transmitter, a first processing device coupled to the plurality of input elements and the wireless transmitter, and a first memory coupled to the first processing device having stored thereon first instructions wherein the first instructions, when executed by the first processing device, cause the controlling device to respond to an activation of one of the plurality of input elements by transmitting, via the first wireless transmitter, a data that identifies the activated one of the plurality of input elements.”

	With respect to instant dependent Claims 3-11, these claims correspond to Claims 2-10 of ‘064, respectively.  With respect to instant dependent Claim 2, Claim 1 of ‘064 recites that the portable device (corresponding to the instant controlling device) provides “a remote control application that is operable to provide to a display of the .


Claim Objections
5.	Claim 7 is objected to because of the following informalities:  Claim 7 recites “couplable to the CED via use of the wired transmitter” but there appears to be an improper antecedent basis for “the CED” in the claims – it appears that “the ECD” should have been recited instead.  
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


6.	Claims 1, 2, 4, and 6 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kitao et al. (hereinafter Kitao), US 6,160,491, issued on December 12, 2000.
With respect to independent Claim 1, Kitao teaches a system for control of electronic consumer device (ECD) functions, the system comprising: 
a controlling device comprising a plurality of input elements, a first wireless transmitter, a first processing device coupled to the plurality of input elements and the wireless transmitter, and a first memory coupled to the first processing device having stored thereon first instructions wherein the first instructions, when executed by the first processing device, cause the controlling device to respond to an activation of a one of the plurality of input elements by transmitting, via the first wireless transmitter, a data that identifies the activated one of the plurality of input elements (see Fig. 1, elements 100 (controlling device), 104 (first wireless transmitter), 107 (first processing device), 102 (first memory), col. 5, lines 1-7, col. 7, lines 21-38).
a function device comprising a first wireless receiver for receiving the data that identifies the activated one of the plurality of input elements, a wired transmitter, a second processing device coupled to the first wireless receiver and the wired transmitter, and a second memory device having stored thereon a command codeset and second instructions executable by the second processing device wherein the second instructions, when executed by the second processing device, cause the function device to use the data that identifies the activated one of the plurality of input elements to select a command code from the command codeset, use the command code selected from the command codeset to create a command signal for transmission to the ECD via use of the wired transmitter, and transmit to the ECD via use of the wired transmitter the command signal to thereby control a function of the ECD (see Fig. 1, elements 109 (function device), 110 (first wireless receiver), 


With respect to dependent Claim 2, Kitao teaches the system as recited in claim 1, as discussed above, and further teaches wherein the controlling device comprises a display and wherein the plurality of input elements are displayed in the display of the controlling device (see Fig. 4; see also Figs. 6A-B).

With respect to dependent Claim 4, Kitao teaches the system as recited in claim 1, as discussed above, and further teaches wherein the first wireless transmitter and the first wireless receiver comprise components of an infrared protocol communications channel (see col. 4, lines 35-40 and 48-54).

With respect to dependent Claim 6, Kitao teaches the system as recited in claim 2, as discussed above, and further teaches wherein the function device further comprises a second wireless transmitter, the second processing device is coupled to the second wireless transmitter, the second instructions, when executed by the second processing device, further cause the function device to provide to the controlling device via use of the second wireless transmitter data for use in creating a graphical user interface having the plurality of portable device input elements, the controlling device further comprises a second wireless receiver for receiving the data for use in creating the graphical user interface, the first processing device is coupled to the second wireless receiver, and the first instructions, when executed by the first processing device, further cause the controlling device to use the data for use in creating to the graphical user interface to cause the graphical user interface to be displayed in the display of the controlling device (see Fig. 1, elements 115 (second transmitter), 105 (second receiver), Fig. 6A-B, col. 11, lines 9-38).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 3, 5, 7-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kitao.
With respect to dependent Claim 3, Kitao teaches the system as recited in claim 1, as discussed above, and Kitao further suggests wherein the first wireless transmitter and the first wireless receiver comprise components of a radio frequency protocol communications channel (see col. 4, lines 48-54, showing that transmitter 104 communicates with receiver 110 via a wireless transmission, and while Kitao does not explicitly mention “radio frequency protocol,” a skilled artisan would understand that such protocol would be included in the carrier wave described by Kitao, since RF remotes, similarly to IR remotes, were well-known in the art at the time the instant invention was made). 

With respect to dependent Claim 5, Kitao teaches the system as recited in claim 1, as discussed above, and Kitao further suggests wherein the wired transmitter is adapted to transmit the command signal via use of a High Definition Multimedia Interface-Consumer Electronic Control protocol (see Fig. 1, element 116, col. 7, lines 30-38, showing that control output 116 can be any type of signal and can be sent to the electronic device by a single signal line for activating the function, and a skilled artisan would understand that such single signal line would read on HDMI-CEC protocol as recited in this claim).

With respect to dependent Claim 7, Kitao teaches the system as recited in claim 1, as discussed above, and Kitao further suggests wherein the function device comprises a media access device couplable to the CED via use of the wired transmitter (see discussion of Claim 5, above).

With respect to dependent Claim 8, Kitao suggests the system as recited in claim 7, as discussed above, and Kitao further suggests wherein the media access device comprises a settop box (see col. 4, lines 27-32, showing that the electronic device can be any type of device which can function upon receiving a control signal from the remote control interface, and while Kitao illustrates the electronic device as a VCR, a skilled artisan would understand that the electronic device can comprise a settop box instead).

With respect to dependent Claim 9, Kitao suggests the system as recited in claim 7, as discussed above, and Kitao further suggests wherein the wired transmitter is a component of a High-Definition Multimedia Interface of the function device (see discussion of Claim 5, above).

8.	Claims 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kitao in view of Jacobson JR (hereinafter Jacobson), US 2001/0043145 A1, published on November 22, 2001.
With respect to dependent Claim 10, Kitao teaches the system as recited in claim 1, as discussed above, and while Kitao does not appear to explicitly show wherein the function device further comprises a second wireless receiver for receiving communications originating from a remotely located server device, the second processing device is coupled to the second wireless receiver, and the second instructions, when executed by the second processing device, further cause the function device to store in the second memory the command codeset as received from the remotely located server via the second wireless receiver, a skilled artisan would understand that the codeset stored at the function device as described in Kitao could be obtained from an electronic device or downloaded from elsewhere (see Kitao, col. 8, lines 41-57), as further illustrated by the teachings of Jacobson.
Jacobson is directed towards an addressable distributed wireless remote control system (see Jacobson, Abstract).  Jacobson teaches a wireless reception device similar to the function device/remote control interface of Kitao, that comprises an IR receiver, transmit logic, receiver identifier storage medium, and identifier control logic (see Jacobson, Fig. 2 (element 200), ¶ 0020).  Jacobson further teaches a command database and recognizes that commands can be received from a remote storage device, such as a server on a network, via network/communication interface (see Jacobson, Figs. 3 and 6, ¶¶ 0030-32, 0047).  Accordingly, a skilled artisan would understand that codesets described in Kitao could be modified to include codesets downloaded from network servers as suggested by Jacobson in order to allow the user to access the most up-to-date codesets.

With respect to dependent Claim 11, Kitao in view of Jacobson teaches the system as recited in claim 10, as discussed above, and further suggests wherein the function device further comprises a wired receiver for receiving communications from the ECD, a second wireless transmitter for transmitting communications to the remotely located server device, the second processing device is coupled to the wired receiver and the second wireless transmitter, and the second instructions, when executed by the second processing device, further cause the function device to transmit to the remotely located server via the second wireless transmitter device identifying data received from the ECD via the wired receiver to thereby receive from the remotely located server via the second wireless receiver the command codeset (see Kitao, col. 8, lines 41-57, Jacobson, ¶¶ 0030-32, 0047; see also discussion of Claim 10, above). 

With respect to dependent Claim 12, Kitao in view of Jacobson suggests the system as recited in claim 11, as discussed above, and further suggests wherein the wired transmitter and the wired receiver are components of a High-Definition Multimedia Interface of the function device (see discussion of Claim 5, above).


A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188.  The examiner can normally be reached on M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179